Title: Thomas Jefferson to Nicolas G. Dufief, 7 November 1813
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          Dear Sir Monticello Nov. 7. 13.
          I ought sooner, in answer to your letter of Sep. 29. to have said that I shall be glad to recieve the second hand copy of the Traité du Bonheur et de la morale, which you supposed you could get me. I am anxious to recieve the ‘American brewer & malster’ as soon as published. I have both Richardson &
			 Combrune which you
			 mention. accept my friendly & respectful salutations.
          Th:
            Jefferson
        